Citation Nr: 1530829	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and J.G.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  A copy of the hearing transcript is in the record.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as service connection for an acquired psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his claimed acquired psychiatric disorder had its onset during active duty service.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994).  

A review of the Veteran's entrance Medical History Report dated in January 1987 indicates that he reported being seen by a psychologist four times for a nervous condition in 1984.  His entrance examination, however, reflects a normal clinical evaluation for a psychiatric disorder.  Therefore, VA cannot presume that at service entry the Veteran was not sound with respect to a psychiatric condition.

A December 1999 discharge summary note from Lakes Region General Hospital shows that the Veteran was suffering from auditory hallucinations.  He was diagnosed with paranoid schizophrenia.  

VA treatment records reflect various diagnoses for psychiatric disorders.  A VA mental health note dated in September 2006 shows that the Veteran was diagnosed with depression, along with alcohol abuse and poly substance abuse.  A November 2009 VA treatment plan reflects a diagnosis of depression, panic attacks and probably PTSD.  An October 2010 VA treatment note shows a diagnosis of anxiety.  

The Veteran was afforded a VA PTSD examination in November 2010.  He noted that he did not like to be around others and was sometimes emotionally distant.  The Veteran reported an in-service account of a fire while on board the USS America.  He stated that he watched the fire be put out, but did not see anyone hurt from the incident.  He noted that he often thought about the fire when he smelled diesel fuel.  The Veteran also noted a traumatic event when his gas mask was missing during a drill.  

The examiner stated that the Veteran was anxious and depressed.  His affect was flat.  The examiner diagnosed the Veteran with alcohol dependence, depressive disorder NOS, cocaine dependence and cannabis abuse in remission.  The examiner stated that the Veteran was not closely involved with the fire or the aftermath of the fire on the USS America.  The examiner noted that the Veteran did not meet the criteria for PTSD, but did show signs of depression.  The examiner noted that the Veteran's had stated in previous reports that he had been depressed all of his life.  

A March 2012 VA discharge summary reflects a diagnosis of recurrent, severe, major depressive disorder, PTSD and alcohol dependence.  A VA Psychiatrist submitted a correspondence in May 2013 stating that the Veteran's PTSD stemmed from his service in the military, but did not identify any specific stressor or elaborate on how he reached his conclusion that the Veteran's PTSD was related to his military service.  

At his April 2014 videoconference hearing, the Veteran stated that while aboard the USS America, he witnessed smoke and flames from a fire on the ship.  He noted that he was located at his duty station on the flight deck and assisted with putting out the flames.  He noted that he cannot go near the ocean.  He also noted that he had difficulty sleeping, suffered from nightmares and would wake up in a panic.  

The Veteran's witness, J. G., stated that after separation from service, the Veteran was depressed and anxious.  The Veteran did not like to be around people, stayed at home and did not like to discuss his experiences in service.  He also noted that the Veteran took medication for anxiety attacks.

In light of the expanded claim of service connection for an acquired psychiatric disorder, the Board finds that another VA examination is necessary in order to fairly decide the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Clemons, supra.  The examiner should identify any current psychiatric disorders and provide a medical opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's active duty service. 




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether any currently or previously diagnosed psychiatric disorder found is related to his active duty service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The entire claims file should be reviewed by the examiner.  

2.  The examiner must be informed that because the Veteran was clinically examined and found to have no psychiatric abnormalities on his 1987 enlistment examination, the examiner must presume the Veteran had no pre-existing psychiatric disability at the time of entrance into military service in 1988, in spite of his report of seeking treatment for a nervous condition in 1984.

Based on these examination results, the examiner is asked to separately address the following questions:

(a)  Does the Veteran currently suffer from any acquired psychiatric disability, to include, but not limited to PTSD?

(b)  As to each psychiatric disorder diagnosed, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that a diagnosed disorder commenced during, or is otherwise related to the Veteran's active duty service.

If PTSD is diagnosed the examiner must specify the stressor(s) upon which the diagnosis was based.

All opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Finally, readjudicate the issue remaining on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




